DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) filed on 19 January 2022 has been considered by the Examiner.

Specification
The disclosure is objected to because of the following informalities: the word “poly(ethylene sebicate)” recited in paragraphs 00016, 00060, 00076, and 00095 is a misspelling of the word “poly(ethylene sebacate)”. Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of the following informalities: the claim recites the word “poly(ethylene sebicate)” in line 3 which is a misspelling of the word “poly(ethylene sebacate)”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 5 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 5 recites “…and from about 0.1 to about 25 mole percent monomer residues of a third 3-hydroxyalkanoate selected from the group consisting of poly(hydroxyhexanoate), poly(hydroxyoctanoate), and poly(hydroxydecanoate), and mixtures thereof” which renders the claim indefinite because none of poly(hydroxyhexanoate), poly(hydroxyoctanoate), and poly(hydroxydecanoate) are monomers.  Rather, the terms poly(hydroxyhexanoate), poly(hydroxyoctanoate), and poly(hydroxydecanoate) indicate an oligomer or a polymer. Since the claim uses the phrase “monomer residues of a third 3-hydroxyalkanoate” which indicates a monomer in combination with a recitation of an oligomeric/polymeric species, it is unclear what the claimed third 3-hydroxyalkanoate is supposed to be.  Additionally, Applicant’s specification does not provide guidance on how to interpret the terpolymer limitation recited in claim 5.  Thus, the claim is indefinite.  For the purpose of examination, the Examiner will interpret a composition which meets the limitations of claim 1 and comprises a terpolymer comprising 3-hydroxybutryate and 3-hydroxyalkanoate residues as meeting the limitations of claim 5. It is noted that Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-9, 11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnaswamy, US 2012/0041109 (“Krishnaswamy”).
Regarding claims 1 and 8, Krishnaswamy discloses a biodegradable resin composition which is suitable for producing containers wherein the resin composition comprises calcium carbonate, a nucleating agent, and a blend of poly(hydroxyalkanoate) resins (i.e. PHA resins) [abstract, 0015-0018, 0023, 0063-0106, 0193].   The blend of PHA resins may consist of a) a poly(3-hydroxybutryate-co-4-hydroxybutyrate) and b) a poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) [0018].  The poly(3-hydroxybutryate-co-4-hydroxybutyrate comprises from 5 to 15% 4-hydroxybutyrate and thus comprises from 85 to 97% 3-hydroxybutyrate [0018]. The blend of PHA resins comprises from 5 to 95 wt% of polymer a) (i.e. poly(3-hydroxybutyrate-co-4-hydroxybutyrate) and from 5 to 95 wt% of polymer b) (i.e. poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) [0018].  The poly(3-hydroxybutyrate-co-4-hydroxybutyrate) reads on the polymer recited in claim 1. The amount of calcium carbonate ranges from about 3 to about 50 wt% [0016]. The nucleating agent is present in amounts of from 0.1 to 20 wt% [0159, 0162]. 
Krishnaswamy also teaches branching the PHA resin in order to improve melt strength [0136]. Krishnaswamy goes on to teach inducing branching via the addition of from 0.05 to 2 wt% of an organic peroxide [0147, 0148]. The organic peroxide reads on the claim melt strength enhance recited in claims 1 and the organic peroxide recited in claim 8.  
 Krishnaswamy does not teach or suggest that the resin composition is required to comprise any additional components and therefore the composition may consist of the above described components.  As such, it is evident that the ranges of amounts of poly(3-hydroxybutryate-co-3-hydroxyhexanoate), melt strength improver and nucleating agent taught by Krishnaswamy overlap or encompass, and therefore render obvious the claimed ranges of amounts of polymer and nucleating agent (see MPEP 2144.05).
Regarding claims 2-4, the calcium carbonate component of the composition taught by Krishnaswamy reads on the claimed additional additive. The poly poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) reads on the poly(hydroxyalkanoate) recited in claims 2 and 3 as well as the poly(hydroxyhexanoate) recited in claim 4. The ranges of amounts of the calcium carbonate and poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) taught by Krishnaswamy reads on or renders obvious the ranges recited in claim 2.
Regarding claim 6, Krishnaswamy teaches that the molecular weight of the PHA resins in the composition ranges from 400,000 to 1,500,000 [0109].
Regarding claim 7, the nucleating agent may be, inter alia, polyhydroxybutyrate [0162].
Regarding claim 9, the composition may additionally comprise 5 to 95 wt% of a non-polyhydroxyalkanaote polymer such as poly(butylene succinate) [0121].
Regarding claim 11, the composition comprises from about 3 to about 40 wt% of calcium carbonate which reads on the claimed filler [0016].
Regarding claim 14, Krishnaswamy teaches incorporating 7.85 wt% of the plasticizer sold under the tradename CITROFLEX A4 which is acetylcitrate tributyrate which reads on the claimed citrates [0024, 0221, 0248].
Regarding claims 15 and 16, Krishnaswamy is silent regarding the moisture vapor transmission rate and degradation properties of the disclosed example composition.  However, it is noted that the teachings of Krishnaswamy encompasses compositions which are identical to the composition claimed and disclosed by Applicant in terms of the species of polyhydroxyalkanoate resin, the monomer composition of the resin, the species of nucleating agent, and the proportions of resin and nucleating agent present in the composition.  Given that Krishnaswamy teaches compositions which are identical to the composition claimed and disclosed by Applicant, in the absence of objective evidence to the contrary, there is a reasonable expectation that the compositions of Krishnaswamy would inherently meet the limitations of claims 15 and 16 (see MPEP 2112 II and V).

Claims 1-4, 6-8, 11, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse, US 2012/0149844 (“Whitehouse ‘844”) in view of Krishnaswamy.
Regarding claims 1, 7, and 8, Whitehouse ‘844 discloses a biodegradable resin composition which is suitable for forming containers wherein the composition comprises from 50 to 99.8 wt% of a PHA resin component and from 0.2 to 50 wt% of a vinyl acetate polymer component [abstract, 0005, 0014, 0015, 0148, claims 1 and 85].  The composition may additionally comprise a nucleating agent which may be, inter alia, boron nitride [0127].
The PHA resin component may be a blend comprising 5 to 95 wt% of a poly(3-hydroxybutryate-co-4-hydroxybutyrate) and 5 to 95 wt% of a poly(3-hydroxybutyrate-co-3-hydroxyalkanoate) [0025]. The poly(3-hydroxybutryate-co-4-hydroxybutyrate) of the PHA blend comprises 5 to 15% 4-hydroxybutryate monomer units [0024] and thus comprises 85 to 95% of 3-hydroxybutryate monomers units. As such, the poly(3-hydroxybutryate-co-4-hydroxybutyrate) reads on the polymer recited in claim 1 wherein the 3-hydroxybutyrate monomer units read on the claimed monomeric repeat. The range of amounts of the poly(3-hydroxybutryate-co-4-hydroxybutyrate) in the composition as well as the amount of 3-hydroxybutyrate overlap or encompass, and therefore render obvious, the corresponding ranges of amounts recited in claim 1 (see MPEP 2144.05).
  Whitehouse ‘844 also teaches that the PHA resin component of the composition may be branched to increase melt strength [0111].  Whitehouse ‘844 further teaches using an organic peroxide for this purpose [0113].  As such, the organic peroxide taught by Whitehouse ‘844 reads on the melt strength enhancer recited in claim 1 as well as the organic peroxide recited in claim 8.  While Whitehouse ‘844 is silent regarding the amount of organic peroxide relied upon to increase branching and thereby the melt strength of the composition, given that the organic peroxide causes branching leading to an increase in melt strength, it would have been obvious to one of ordinary skill to have varied the amount of organic peroxide through routine experimentation in order to arrive at a desired melt strength.  Varying the amount organic peroxide through routine experimentation would have produced a composition comprising the claimed amount of melt strength enhancer.  
Whitehouse is silent regarding the amount of nucleating agent.  
Krishnaswamy discloses a biodegradable resin composition which is suitable for producing containers wherein the resin composition comprises a nucleating agent and a PHA resin component [abstract, 0015-0018, 0023, 0063-0106, 0193]. The nucleating agent may be boron nitride [0159]. Krishnaswamy teaches incorporating 0.1 to 20 wt% of nucleating agent [0162].
Whitehouse ‘844 and Krishnaswamy are both directed towards biodegradable resin compositions which are based on PHA resins and which comprise a nucleating agent. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the composition of Whitehouse ‘844 by incorporating from 0.1 to 20wt% of a boron nitride into the composition as taught by Krishnaswamy because this amount of boron nitride was art recognized to be suitable for nucleating PHA-based resin compositions.  The resulting composition would have rendered obvious the composition of claim 1.  The boron nitride in the composition would have read on the boron nitride recited in claim 7.
Regarding claims 2-4, the poly(3-hydroxybutyrate-co-3-hydroxyalkanoate) of the PHA resin component would have read on the claimed poly(hydroxyalkoate) copolymer of claims 2 and 3 as well as the poly(hydroxyhexanoate) recited in claim 4.  Additionally, Whitehouse ‘844 teaches that the composition may comprise from about 1 to about 10 wt% of a plasticizer [0137] which reads on the additional additive of claim 2.
Regarding claim 6, Whitehouse ‘844 teaches that the PHA resins in the composition have a molecular weight between 500 and 2,000,000 Daltons [0109] which renders obvious the claimed range.
Regarding claim 11, Whitehouse ‘844 teaches that the composition may comprise from about 3 to about 40 wt% of fillers which maybe, inter alia, talc [0137].
Regarding claim 14, Whitehouse ‘844 teaches incorporating 1 to 10 wt% of a plasticizer [0137]. As an example of plasticizer Whitehouse teaches dibutoxyethoxyethyl adipate [0129] which reads on the claimed adipates.
Regarding claims 15 and 16, modified Whitehouse ‘844 is silent regarding the moisture vapor transmission rate and degradation properties of the disclosed example composition.  However, it is noted that the teachings of modified Whitehouse ‘844 encompasses compositions which are identical to the composition claimed and disclosed by Applicant in terms of the species of polyhydroxyalkanoate resin, the monomer composition of the resin, the species of nucleating agent, and the proportions of resin and nucleating agent present in the composition.  Given that modified Whitehouse ‘844 teaches compositions which are identical to the composition claimed and disclosed by Applicant, in the absence of objective evidence to the contrary, there is a reasonable expectation that the compositions of modified Whitehouse ‘844 would inherently meet the limitations of claims 15 and 16 (see MPEP 2112 II and V).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse ‘844 in view of Krishnaswamy as applied to claim 1 above, and further in view of Koyama et al., US 2016/0251494 (“Koyama”).
Regarding claim 10, Whitehouse ‘844 teaches that the composition may comprise from 3 to 40 wt% of a filler.  Whitehouse is silent regarding the presence of the claimed species of reheat agent.
Koyama discloses a PHA resin composition comprising a PHA resin, a nucleating agent, and an inorganic filler [abstract, 0056t].  Koyama teaches that inorganic fillers such as carbon black are high in versatility and high in the effect of improving mechanical strength [0056]. 
Whitehouse ‘844 and Koyama are both directed towards PHA resin compositions comprising a PHA resin, a nucleating agent, and a filler.  In light of the teachings of Koyama it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have selected carbon black as the filler in the composition of Whitehouse ‘844 with the expectation of improving mechanical strength.  While modified Whitehouse ‘844 is silent regarding the carbon black being a reheat agent, it is understood that carbon black is an IR absorbing material and therefore would intrinsically be capable of being a reheat agent.  As such, the carbon black in the composition of modified Whitehouse ‘844 would have read on the claimed carbon black and the range of amount of carbon black present in the composition of modified Whitehouse ‘844 would have rendered obvious the claimed range of amounts.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse ‘844 in view of Krishnaswamy as applied to claim 1 above, and further in view of Zhao et al., US 2004/0225269 (“Zhao”).
Regarding claim 13, Whitehouse ‘844 teaches that the composition may comprise from about 0.1 to about 5 wt% of a lubricant (i.e. a slip agent).  Whitehouse is silent regarding the claimed species and amount of lubricant added.
Zhao discloses a biodegradable, moldable resin composition comprising a blend a polyhydroxyalkanoate (PHA) resin and a thermoplastic (co)polymer [abstract, 0001, 0007].  Zhao teaches that the composition may additionally comprise from 0.1 to 20wt% of a lubricant which may be, inter alia, a fatty acid amide [0056].
Whitehouse ‘844 and Zhao are both directed towards biodegradable PHA-based resin compositions comprising a lubricant. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated from 0.1 to 20 wt% of a fatty acid amide into the composition of Whitehouse as taught by Zhao because this amount of fatty acid amide was known to be suitable for lubricating PHA-based resin compositions. The fatty acid amide in the resulting composition would have read on the claimed fatty acid amide.  The range of amounts taught by Zhao renders obvious the claimed range of amounts.

Claims 1-8, 11, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Whitehouse, WO 2004/076582 A1 (“Whitehouse ‘582”)(copy provided herewith) in view of Zhao and Krishnaswamy.
Regarding claims 1 and 8, Whitehouse ‘582 discloses a biodegradable resin composition suitable for producing containers wherein the composition comprises at least 51 wt% of a first PHA copolymer resin and at most 49 wt% of a second PHA copolymer resin (abstract, page 10 lines 16-28, page 11 lines 3-4, page 13 lines 21-24).  The first PHA copolymer resin comprises comonomers 1-A and 1-B wherein in comonomer 1-A is 3-hydroxybutyrate and comonomer 1-B is present in the first PHA copolymer in amounts of at most 50 mol% (claims 1, 13, 15, 18, and 21). As such, Whitehouse ‘582 reasonably teaches that the first PHA copolymer comprises at least 50 mol% of 3-hydroxybutryate which reads on the polymer recited in claim 1. The first PHA copolymer is present in a range of amounts which encompasses, and therefore renders obvious, the range of amount of the polymer recited in claim 1.  
Whitehouse ‘582 further teaches that the resin composition may comprise nucleating agents (page 11, lines 5-6). 
Whitehouse ‘582 is silent regarding the amount of nucleating agent in the composition and regarding the presence of a melt strength enhancer.
Zhao discloses a moldable resin composition based on a PHA resin wherein the composition comprises a nucleating agent [abstract, 0001, 0007, 0053, 0066].  Zhao teaches that nucleating agents are generally used to increase the crystallization rate, reduce crystal size, and improve transparency [0053].  Zhao goes on to teach incorporating the nucleating agent in amounts of from about 0.1 to about 5 wt% [0053].  
Krishnaswamy discloses a biodegradable resin composition which is suitable for producing containers wherein the resin composition comprises PHA resins [abstract, 0015-0018, 0023, 0063-0106, 0193]. Krishnaswamy teaches branching the PHA resin in order to improve melt strength [0136]. Krishnaswamy goes on to teach inducing branching via the addition of from 0.05 to 2 wt% of an organic peroxide [0147, 0148]. 
Whitehouse ‘582 and Zhao are both directed towards moldable resin compositions based on a PHA resin wherein the composition comprises a nucleating agent.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have incorporated a nucleating agent into the composition of Whitehouse ‘582 in amounts range from 0.01 to about 5 wt% as taught by Zhao because this range of amounts was art recognized to be suitable for nucleating PHA resin compositions. The range of amount of nucleating agent in the resulting composition would have rendered obvious the claimed range of amounts of nucleating agent.
Whitehouse ‘582 and Krishnaswamy are both directed towards biodegradable resin compositions based on a PHA resin.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the composition of Whitehouse ‘582 by incorporating from 0.05 to 2 wt% of an organic peroxide into the composition as taught by Krishnaswamy with the expectation of increasing the melt strength of the composition. The organic peroxide in the resulting composition would have read on the melt strength enhancer recited in claims 1 and the organic peroxide recited in claim 8. The range of amounts of organic peroxide melt strength enhance in the resulting composition would have rendered obvious the claimed range.
Regarding claims 2-4, Whitehouse ‘582 teaches that the second PHA copolymer resin may be a copolymer of 3-hydroxybutyrate and 3-hydroxyhexanoate wherein the 3-hydroxyhexanoate is present in the second PHA copolymer in amounts of up to 99 wt% (claims 18-19) which reads on the poly(hydroxyalkanoate) copolymer recited in claim 2, the poly-3-hydroxybutyrate-co-3-hydroxyhexanoate recited in claim 3, and the poly(hydroxyalkanoate) comprising poly(hydroxyhexanoate) recited in claim 4.  Whitehouse ‘582 additionally teaches that the composition may comprise up to 95 wt% of an adhesive additive (page 35 lines 1-15) which reads on the additional additive recited in claim 2.
Regarding claim 5, Whitehouse ‘582 teaches that the second PHA copolymer may be a poly(3-hydroxybutyrate-co-3-hydroxyhexanoate-co-3-hydroxyvalerate) terpolymer comprising at least 70% of 3-hydroxybutyrate (page 29 line 27-page 30 line 11) which renders obvious the claimed terpolymer.
Regarding claim 6, Whitehouse ‘582 teaches that the first PHA may have a molecular weight of from about 10,000 Daltons to 1.6 million Daltons (page 31 lines 6-14, claim 36). 
Regarding claim 7, Zhao teaches that suitable nucleating agents include, inter alia, sorbitol [0053].  As such, it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have selected sorbitol as a nucleating agent in the composition modified Whitehouse ‘582 because sorbitol was art recognized to be suitable for the purpose (see MPEP 2144.07).
Regarding claim 11, Whitehouse ‘582 teaches that the composition may additionally comprise a filler (page 11 lines 5-6).  Whitehouse ‘582 is silent regarding the claimed filler species and amounts.  Zhao teaches incorporating from 0.1 to 60 wt% of filler wherein said filler may be, inter alia, calcium carbonate [0055]. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the composition of Whitehouse ‘582 by incorporating from 0.1 to 60 wt% of calcium carbonate into the composition because as it taught by Zhao, calcium carbonate in this range of amounts was art recognized to be suitable as a filler in PHA resin compositions.
Regarding claim 13, Zhao teaches incorporating from 0.1 to 20 wt% of a lubricant into PHA resin based compositions wherein said lubricant may be, inter alia, a fatty acid amide [0056].  As such, it would have been obvious to one of ordinary skill in the art to have modified the composition of Whitehouse ‘582 by incorporating from 0.1 to 20 wt% of a fatty acid amide as taught by Zhao with the expectation of lubricating the composition. The resulting composition would have rendered obvious the claimed composition.
Regarding claims 15 and 16, modified Whitehouse ‘582 is silent regarding the moisture vapor transmission rate and degradation properties of the disclosed example composition.  However, it is noted that the teachings of modified Whitehouse ‘582 encompasses compositions which are identical to the composition claimed and disclosed by Applicant in terms of the species of polyhydroxyalkanoate resin, the monomer composition of the resin, the species of nucleating agent, and the proportions of resin and nucleating agent present in the composition.  Given that modified Whitehouse ‘582 teaches compositions which are identical to the composition claimed and disclosed by Applicant, in the absence of objective evidence to the contrary, there is a reasonable expectation that the compositions of modified Whitehouse ‘582would inherently meet the limitations of claims 15 and 16 (see MPEP 2112 II and V).

Claims 1-3, 7, 8, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao in view of Krishnaswamy.
Regarding claim 1, 7, and 8, Zhao discloses a biodegradable resin composition which suitable for forming containers [abstract, 0001, 0007, 0059].  The composition comprises a blend of a PHA resin and a thermoplastic (co)polymer [abstract, 0001, 0007].  Zhao teaches an example of the disclosed composition comprising 55 wt% of the PHA resin, 2 wt% of a polyhydroxybutyrate particles, 10 wt% of dimethyl sebacate, 2 wt% of TiO2, 1 wt% of euracamide, and 30 wt% of polylactic acid (PLA) [0084, Example 4]. The PHA resin in the example composition is a poly(3-hydroxybutryate-co-3-hydroxhexanoate) resin comprising from 10 to 12 wt% of 3-hydroxyhexanoate [0084, Example 4].
The poly(3-hydroxybutryate-co-3-hydroxhexanoate) resin in example composition of Zhao reads on the polymer recited in claim 1.  The proportion of 3-hydroxybutyrate monomer in the poly(3-hydroxybutryate-co-3-hydroxhexanoate) resin reads on the claimed range of amounts when converted to molar percentage.  The polyhydroxybutyrate particles read on the nucleating agent recited in claim 1 and the polyhydroxybutyrate recited in claim 7.
Zhao silent regarding the composition comprising a melt strength enhancer.
Krishnaswamy discloses a biodegradable resin composition which is suitable for producing containers wherein the resin composition comprises PHA resins [abstract, 0015-0018, 0023, 0063-0106, 0193]. Krishnaswamy teaches branching the PHA resin in order to improve melt strength [0136]. Krishnaswamy goes on to teach inducing branching via the addition of from 0.05 to 2 wt% of an organic peroxide [0147, 0148]. 
Zhao and Krishnaswamy are both directed towards biodegradable resin compositions based on a PHA resin.  It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the composition of Zhao by incorporating from 0.05 to 2 wt% of an organic peroxide into the composition as taught by Krishnaswamy with the expectation of increasing the melt strength of the composition. The organic peroxide in the resulting composition would have on the claim melt strength enhancer recited in claims 1 and the organic peroxide recited in claim 8. The range of amounts of organic peroxide melt strength enhancer in the resulting composition would have rendered obvious the claimed range.
Regarding claims 2 and 3, the poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) resin in the example composition reads on the poly(hydroxyalkanoate) recited in claim 2 and the poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) recited in claim 3.  The poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) resin is present in an amount of 55 wt% which reads on the claimed range of amounts.  The titanium dioxide present in the example composition reads on the claimed filler.  The amount of titanium dioxide reads on the amount recited in claim 2.
Regarding claim 12, Zhao teaches that the filler may be, inter alia, cellulose fibers or titanium dioxide [0055].  As such, Zhao reasonably teaches a composition which is the same as the example composition described above except that the titanium dioxide component is replaced with cellulose fibers.  The cellulose fiber read on the claimed polymer fibers for structural support.
Alternatively, Zhao teaches incorporating from 0.1 to 60 wt% of cellulose fibers into the composition of the disclosed invention [0055].  As such, Zhao reasonably teaches the composition described above which further comprises as least 0.1 wt% of cellulose fibers. Again, the cellulose fiber read on the claimed polymer fibers for structural support.
Regarding claim 13, the euracamide component of the example composition reads on the claimed fatty acid amide slip agent. 
Regarding claims 15 and 16, modified Zhao is silent regarding the moisture vapor transmission rate and degradation properties of the disclosed example composition.  However, it is noted that the composition disclosed by modified Zhao is identical to the composition claimed and disclosed by Applicant in terms of the species of polyhydroxyalkanoate resin, the monomer composition of the resin, the species of nucleating agent, and the proportions of resin and nucleating agent present in the composition.  Given that the composition disclosed by modified Zhao is identical to the composition claimed and disclosed by Applicant, in the absence of objective evidence to the contrary, there is a reasonable expectation that the composition would inherently meet the limitations of claims 15 and 16 (see MPEP 2112 II and V).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9, 13, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of copending Application No. 17/482,798. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of both sets of claims encompass compositions comprising the same PHA resin, melt strength enhancer and  nucleating agent wherein the ranges of amounts of each of the components recited in each claim set overlap. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-3, 7-11, and 14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 9-11, 13, and 14 of copending Application No. 17/482,867. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of both sets of claims encompass compositions comprising the same PHA resin, melt strength enhancer and  nucleating agent wherein the ranges of amounts of each of the components recited in each claim set overlap. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9 and 11, 13, 15, and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/482,751. Although the claims at issue are not identical, they are not patentably distinct from each other because the scope of both sets of claims encompass compositions comprising the same PHA resin, melt strength enhancer and  nucleating agent wherein the ranges of amounts of each of the components recited in each claim set overlap. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Pertinent Prior Art
The following constitutes a list of prior art which has not been relied upon, but is considered pertinent to Applicant’s claims and/or written description.

· US 2017/0342261 to Schmidt et al. – discloses moldable resin composition comprising from 1 to 99 wt% of a PHA polymer and from 1 to 99 wt% of a starch containing polymer [abstract, 0015-0022].  The PHA polymer may be a poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) copolymer comprising from 85 to 95 mol% of 3-hydroxybutyrate monomer residues [0056-0057].  The composition may additionally comprise from 0.5 to 5 wt% of a nucleating agent which may be, inter alia, saccharin [0070]. 

· US 2022/0041823 to Hashiguchi et al. – discloses moldable resin composition comprising from mixture of at least two PHA resins wherein one resin is a poly(3-hydroxybutyrate-co-3-hydroxyhexanoate) copolymer comprising from 1 to 6 mol% of 3-hydroxyhexanoate [abstract, 0010-0014, 0023].  The composition may additionally comprise from 0.1 to 5 parts by weight of a nucleating agent which may be, inter alia, pentaerythritol [0048].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/Primary Examiner, Art Unit 1782